DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2021/0321847) in view of Ramanand et al (US 2019/0262485).
Kim et al teach a cleaning robot comprising a housing (101), a driving unit (160), UV unit comprising plurality UV LEDs  (168), a control unit (180, 170, 130), a cleaning unit (at least 103, 164). The control unit is disclosed as controlling the driving unit, the cleaning unit, the sensing unit and the UV unit. The sensing unit is disclosed as comprising a laser distance sensor. The control unit is disclosed as capable of learning, mapping, and using the information obtained during mapping/learning. See at least Figures 1, 2, 4-6 and the related description.
Kim et al also teach positioning of the UV LEDs at the bottom of the cleaning robot (at least [0175]). Kim et al also teach that the position of the UV LEDs can be changed.
Kim et al do not teach a group of the UV LEDs proximate to the bottom edge of the robot that a swingable. Kim et al do not teach activating the UV LEDs proximate to the bottom edge of the robot based on the distance from the wall.
Ramanand et al teach that it was known and beneficial to provide UV units 70 comprising plurality of UV LED (180) proximate to the bottom edge of the robot. Ramanand et al also teach the referenced units as swinging  and positionable at the angles between facing the ground and parallel to the ground. 
Ramanand et al also teach using the units at a specific distance for the specific time. Ramanand et al also teach illuminating different objects including the floor and the walls. See at least Figures 1, 2, 4-7 and the related description.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide the robot of Kim et al with the UV units of Ramanand et al in order to obtain benefits disclosed by Ramanand et al.
Since Ramanand et al teach irradiating the UV at the specific distance (at least [0032]), it would have been obvious to an ordinary artisan at the time the invention was filed to configure the control unit of the modified apparatus Kim et al to turn the UV units of the modified apparatus at the specific distance from the object (including the wall) to be irradiated.
Since Ramanand et al teach irradiating the UV at the specific distance for the specific time (at least [0032]), it would have been obvious to an ordinary artisan at the time the invention was filed to configure the control unit of the modified apparatus Kim et al to stop the driving unit of the modified robot for the required time.
Ramanand et al teach varying the angles of the directed UV light to change the intensity of the light or to direct the light at the specific position (at least [0060]). It would have been obvious to an ordinary artisan at the time the invention was filed to configure the control unit of the modified apparatus Kim et al to change the angles of the directed UV light to change the intensity of the light or to direct the light at the specific position.
Ramanand et al also teach that UV LED unit comprise ventilation openings and fans to pass air for cooling (at least [0054]).
Ramanand et al also teach changing intensity of the light during the application depending from the orientation of the devices and the desired action and the specifics of the application (at least [0010], [0035], [0042], [0048], [0052], [0059-66], [0069-73], [0077]). It would have been obvious to an ordinary artisan at the time the invention was filed to configure the control unit of the modified apparatus Kim et al to change the intensity of the light depending from the application requirements and the specifics of the application.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2021/0321847) in view of Ramanand et al (US 2019/0262485) as applied to claim 1 above and further in view of Taylor et al (US 2004/0204792).
Modified Kim et al teaches an apparatus as claimed except for the specific recitation of the IR distance sensors.
However, Taylor et al teach that it was known to use IR distance sensors in cleaning robots and teach benefits of such. See at least [0067-70]).
It would have been obvious to an ordinary artisan at the time the invention was filed to use IR distance sensor in the modified apparatus of Kim et al in order to use a known device for known purpose and in order to obtain benefits disclosed by Traylor et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the art with respect to robots with UV light sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711